 

Case 15-13256-RAM Doc 81 Filed 02/11/19 Pagelof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

wav. fisb.uscourts ABOY
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

| Original Plan
[| Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
(mi SECOND Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: SUSAN FRANCIS SAVIO JOINT DEBTOR: CASE NO.: 15-13256 RAM _
SS#: xxx-xx- 5939 SS#: XXX-Xx-
1. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: — The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

 

 

The valuation of a secured claim, set out in Section HI, which may result in a [m] Included []_ Not included

partial payment or no payment at all to the secured creditor

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set [] Included [lm] Not included

out in Section II]

Nonstandard provisions, set out in Section VIII [-] Included {m] Not included
Il. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1. $243.80 formonths 1 to_47_;
2. $516.03 for months 48 to 48 ;
3. $287.70 formonths_49 to 60_;
B. DEBTOR(S)' ATTORNEY'S FEE: f_] NONE [_] PRO BONO
Total Fees: $5225.00 Total Paid: $500.00 Balance Due: $4725.00
Payable $89.36 ‘month (Months I to 47 )
Payable $365.25 /month (Months 48 to 48 )
Payable $159.75 /month (Months 49 to 49 )

Allowed fees under LR 2016-I(B)(2) are itemized below:
CHAPTER 13 $3,500.00 plus $150.00 cost; Motion to Reinstate $500.00 plus $25.00 cost; Motion to Value $500.00 plus $25.00 cost:
Motion to Modify $500.00 + $25.00 cost = $5,225.00.

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

 

Il. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [ll] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
B. VALUATION OF COLLATERAL: [~] NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

LF-31 (rev. 10/3/17) Page | of 3
IV.

Vi.

VIL.
VIEL.

Case 15-13256-RAM Doc 81 Filed 02/11/19 Page 2of3

 

 

 

Debtor(s): SUSAN FRANCIS SAVIO Case number: 15-13256 RAM _
1. REAL PROPERTY: [mi] NONE
2. VEHICLES(S): [7] NONE
1. Creditor: Capital One Auto Finance Value of Collateral: $8,500.00 Payment
Address: ¢/0 AIS PORTFOLIO SVCS_| Amount of Creditor's Lien: $0.00 Total paidin plan: $9,508.29
LP
POB 4360 .
Houston, TX 77210 Interest Rate: 4.50% $139.24 /month(Months 1 to 47 )
Last 4 Digits of Account No.: 1742 ___ $94.18 _/month (Months 48 to 49)
VIN: IN4AL2ZAPXAN482022 $252.35 /month (Months 50 to 60 )

 

Description of Collateral:
2010 Nissan Altima 4D Sedan S

 

Check one below:

main incurred 910 days or more pre-
petition

rca incurred less than 910 days pre-
petition

 

 

 

3. PERSONAL PROPERTY: [mi] NONE

LIEN AVOIDANCE [mi] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

fm] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

fi] NONE
TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and I1 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [i] NONE
B. INTERNAL REVENUE SERVICE: [il] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [il] NONE
D. OTHER: [i] NONE

oO

TREATMENT OF UNSECURED NONPRIORITY CREDITORS

A. Pay $5.84 /month (Months 1 to 47 )
Pay $5.00 /month (Months 48 to 49 )
Pay $6.58 /month (Months 50 to 60 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [_] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: — fil] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

fm] NONE
INCOME TAX RETURNS AND REFUNDS: [il] NONE
NON-STANDARD PLAN PROVISIONS [il] NONE

LF-31 (rev. 10/3/17) Page 2 of 3

 
Case 15-13256-RAM Doc 81 Filed 02/11/19 Page 3of3

Debtor(s): SUSAN FRANCIS SAVIO Case number: 15-13256 RAM |

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

Debtor February 11, 2019

Joint Debtor
SUSAN FRANCIS SAVIO Date

Date
7

‘

\Atterhey with permission t¢ sign on
Debtor(s) behalf

February 11, 2019
Date

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and

order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VI.

LF-31 (rev. 10/3/17) Page 3 of 3
